Allowance
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
	This action is responsive to amendment filed on April 5, 2022.  Claims 1-14 are pending.

Allowable Subject Matter
Claims 1-14 are allowed and numbered as originally filed.
The following is an examiner’s statement of reasons for allowance:
Claims 1, 7 and 11 are allowable because the best prior art of record or that encountered in searching the invention does not teach a first database to perform a role of an active database and a second database having a free space larger that that of the first database to perform a role of a standby database, based on items of free space information which depend on fragmentation states of storage areas in which same data is stored, processing by controlling  data relocation by switching the role of the active database and the role of the standby database to synchronize information, as claimed including other claim provisions.
The best prior art, Kim (USPN. 2020/0110674) teaches in general workload management (fig. 2, 4 and 5, multiple primary and secondary database systems of a distributed data system, and item 470a, load balancing, pars. 68-69) including heartbeat managing, but fails to teach the free space information indicates free spaces that depend on fragmentation states of storage areas in which the same data is stored, as claimed.
	Second best prior art, Rajadurai USPN. 2021/0081246), teaches “free space” size of available databases for each appliance, but does not explicitly teach the claimed concept.
	Lazo (USPN. 2017/0371585) further teaches garbage collection using cold/hot data (par. 56) but fails to teach the specific method of performing relocation processing as claimed. 
	The prior art combined in any variation does not reasonably teach the claimed invention, as claimed.
	Claims 2-6, 8-10 and 12-14 depend from independent claims 1, 7 and 11 respectively, and are therefore allowable on the merits.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Any inquiry concerning this communication or earlier communications from the examiner should be directed to MARCIN R FILIPCZYK whose telephone number is (571)272-4019. The examiner can normally be reached M-F 7-4 EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Alford Kindred can be reached on 571-272-4037. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.




June 23, 2022

/MARCIN R FILIPCZYK/Primary Examiner, Art Unit 2153